It appears from the record that the judgment appealed from was rendered during the term of a district court of Fannin county which ended April 5, 1913, and that the appeal bond was not filed in that court until April 26, 1913; that is, not until after the expiration of 20 days from the date said term of court ended. It is settled that the requirement of the statute (article 2084, R.S. 1911) that an appeal bond shall be filed within 20 days after the expiration of the term at which the judgment was rendered must be complied with; otherwise the appellate court does not acquire jurisdiction of the appeal. Burr v. Lewis, 6 Tex. 80; Ry.Co. v. Whatley, 99 Tex. 128, 87 S.W. 819; Nash v. Noble, 52 Tex. Civ. App. 425,114 S.W. 848; Simpson v. Baker, 57 Tex. Civ. App. 460, 122 S.W. 959. The appeal therefore must be dismissed.